                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LE TOTE INC.,                                      :
                                                   :
                       Plaintiff,                  :             CIVIL ACTION
                                                   :
         v.                                        :             NO. 20-3009
                                                   :
URBAN OUTFITTERS, INC.,                            :
                                                   :
                       Defendant.                  :

                                           ORDER

         AND NOW, this ___24th___ day of June 2021, upon consideration of Defendant’s

Motion to Dismiss (ECF 15) and Plaintiff’s Response in Opposition (ECF 16), IT IS HEREBY

ORDERED AND DECREED that:

         1. Defendant’s Motion is DENIED1 with respect to Counts I – IV, and;

         2. Plaintiff’s claim for unfair competition (Count V) is DISMISSED WITHOUT

              PREJUDICE.




                                                          BY THE COURT:


                                                          /s/ Petrese B. Tucker
                                                          ____________________________
                                                          Hon. Petrese B. Tucker, U.S.D.J.




1   This Order accompanies the Court’s Memorandum Opinion dated June 24, 2021
